UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1416



LORIA A. PATTERSON,

                                            Plaintiff - Appellant,

          versus


DURHAM AREA TRANSIT AUTHORITY; NORTH CAROLINA
DEPARTMENT OF TRANSPORTATION; GARLAND GARRETT;
LARRY GOODE; CITY OF DURHAM, North Carolina;
ORVILLE POWELL; JACKIE MCNEIL, City of Durham,
North Carolina Police Department; JAMES B.
HUNT, State of North Carolina; TRANSIT MANAGE-
MENT OF DURHAM,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-96-1060-5-BO-3)


Submitted:   May 29, 1997                   Decided:   June 6, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Loria A. Patterson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying leave to

proceed in forma pauperis and dismissing her 42 U.S.C. § 1983

(1994) action. We have reviewed the record and the district court's

opinion and find no reversible error. The district court’s order is

modified to reflect that the dismissal is without prejudice. See 28
U.S.C. § 2106 (1994). Accordingly, although we grant leave to pro-

ceed in forma pauperis, we affirm on the reasoning of the district

court, as modified. Patterson v. Durham Area Transit Auth., No. CA-

96-1060-5-BO-3 (E.D.N.C. Feb. 25, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                2